MEMORANDUM **
Francisco Javier Juarez Patlan, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen proceedings to reissue its decision denying his motion to reopen. To the extent we have jurisdiction, it is pursuant *209to 8 U.S.C. § 1252. We deny in part and dismiss in part the petition for review.
In his opening brief, Juarez Patlan fails to address, and thereby waives any challenge to, the BIA’s determination that its May 12, 2004 order denying his motion to reopen was correctly mailed to his address of record. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding issues which are not specifically raised and argued in a party’s opening brief are waived).
We lack jurisdiction to review the BIA’s underlying order dismissing Juarez Patlan’s appeal from the immigration judge’s decision to deny cancellation of removal because this petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.